In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered September 15, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered June 15, 1962, convicting him of attempted grand larceny in the second degree, upon his plea of guilty, and imposing sentence. Order reversed on the law and matter remitted to the Criminal Term for a hearing, before a Justice other than the one who accepted defendant’s plea, solely on the question whether defendant’s plea was induced by a statement of the Trial Judge that defendant was guilty and that he faced a sentence of 20 years if convicted (People v. Huarneck, 22 A D 2d 651). In our opinion, the other points raised by defendant are without merit.
Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.